           Case 2:20-cr-00019-JAM Document 55 Filed 11/25/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     JESUS IVAN RENDON-GUTERRIEZ
6
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                       )   Case No. 2:20-cr-0019 JAM
                                                     )
11                  Plaintiff,                       )   UNOPPOSED MOTION AND ORDER FOR
                                                     )   TEMPORARY MODIFICATION OF CONDITIONS
12   vs.                                             )   OF PRETRIAL RELEASE
                                                     )
13   JESUS IVAN RENDON-GUTERRIEZ,                    )   Honorable Carolyn K. Delaney
                                                     )
14                  Defendant.                       )
                                                     )
15                                                   )
16            The defendant, JESUS IVAN RENDON-GUTERRIEZ, is currently on pretrial release in
17   this district. He has cosigned a $50,000 unsecured bond along with his child’s mother, Jessica
18
     Rendon. See CR 18. Mr. Rendon-Gutierrez resides in Chino, California, at his parent’s home,
19
     and is being courtesy supervised by the Pretrial Office in the Central District of California.
20
              On June 16, 2020, Mr. Rendon-Gutierrez pled guilty to a violation of 21 U.S.C. § 846,
21
     and 841(a)(1), conspiracy to distribute and to possess with intent to distribute methamphetamine.
22
     CR 44, 46. He is scheduled for Judgment and Sentencing on January 12, 2021. CR 53.
23
              Mr. Rendon-Gutierrez, through Assistant Federal Defender, Hannah R. Labaree, hereby
24
     moves that his Pretrial conditions of release be temporarily amended to amend condition number
25
     15 (hours of curfew) (CR 21). All other conditions are to remain in full force and effect.
26
27            Condition 15 currently requires that Mr. Rendon-Gutierrez to remain inside his residence

28   every day from 8:00 P.M. to 6:00 A.M., and is enforced by Condition 14, which imposes on Mr.


       Unopposed Motion for Temporary Modification
       of Terms of Pretrial Release
       Case 2:20-cr-00019-JAM Document 55 Filed 11/25/20 Page 2 of 3


1    Rendon-Gutierrez location monitoring. Defendant requests that special condition 15 be
2    temporarily amended such that he be subject to a 12:00 AM curfew on the nights of November
3    25 and 16. The purpose is to allow Mr. Rendon-Gutierrez to spend time during the Thanksgiving
4    holiday with family.
5           On November 18, 2020, Mr. Rendon-Gutierrez’ Pretrial Services Officer indicated that
6    he is in compliance with his conditions of release. Pretrial Services is not opposed to the
7    temporary amendment of the curfew condition. The Assistant United States Attorney does not
8    oppose this request in light of the Pretrial Services Officer’s approval.
9           Therefore, Mr. Rendon-Gutierrez respectfully requests that the above-described
10   temporary modification be made to his special conditions of pretrial release for the nights of
11   November 25 and 26.
12                                                  Respectfully submitted,
13   DATED: November 24, 2020                       HEATHER E. WILLIAMS
14                                                  Federal Defender
15
                                                    /s/ Hannah R. Labaree
16                                                  HANNAH R. LABAREE
                                                    Assistant Federal Defender
17                                                  Attorney for JESUS IVAN RENDON-
                                                    GUITERREZ
18
19
20
21
22
23
24
25
26
27
28

      Unopposed Motion for Temporary Modification
      of Terms of Pretrial Release
       Case 2:20-cr-00019-JAM Document 55 Filed 11/25/20 Page 3 of 3


1                                                   ORDER
2    GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT Special
3    Condition of Release Number 15 for Jesus Ivan Rendon-Gutierrez, setting his hours of curfew
4    from 8 PM to 6 AM, be temporarily amended on November 25 and 26, 2020, such that his
5    curfew last from 12:00 AM to 6:00 AM. This condition shall resume under its current terms on
6    the evening of November 27, such that the curfew of 8:00 P.M. be re-imposed on November 27
7    (condition 15) and enforced via location monitoring (condition 14). All other conditions of
8    pretrial release shall remain in force.
9
10   Dated: November 25, 2020

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Unopposed Motion for Temporary Modification
      of Terms of Pretrial Release
